DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a separation apparatus configured to separate an unwanted substance from an extraction target” in claim 1. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph 116 of the applicant’s disclosure and Figures 3-5 of the drawings teach that the separation apparatus consists of a suction unit and a forming unit which consists of a blower and a container respectively. Thus, the term “a separation apparatus” will be examined under this structure.
“an extracting apparatus configured to extract a beverage liquid from the extraction target” in claims 1 and 2. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph 497 of the applicant’s disclosure teach that the extracting apparatus consisting of at least an extraction container and a supply unit which supplies liquid to the container. Thus, the term “an extracting apparatus” will be examined under this structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 3 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the limitation “the unwanted substance stored in the collection container is visible from - 155 -T-US-P0004 / P218-0742WOUSthe outside via the first transmissive portion and the second transmissive portion”. This limitation has two distinct interpretations. The first interpretation is that the unwanted substance must be viewed through the first transmissive portion and then through the second transmissive portion, from the outside. The second interpretation is that the unwanted substance is visible from the outside through the first transmissive portion and that the unwanted substance is also visible from the outside through the second transmissive portion. For purposes of examination, the first interpretation where the unwanted substance must be viewed through both transmissive portions one after another will be used. Claims 4-5 are rejected upon their dependence on claim 3. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chigira (US 5845561 A), in view of Mulle (US 20060016346 A1).
Regarding claim 1, Chigira teaches a beverage producing apparatus comprising: 
a separation apparatus (Figures 6-7 and bucket 9) configured to separate an unwanted substance (silver skin 120) from an extraction target (Column 4 Lines 43-55; coffee beans 110 are crushed and then the skin pieces are removed by an air flow); 
See 112f claim interpretation above.
Separation apparatus consists of blower 8 and bucket 9 which serves as a container.
an extracting apparatus (coffee extractor) configured to extract a beverage liquid (coffee) from the extraction target (Column 2 Line 53 – Column 3 Lines 11; coffee extractor extracts coffee from coffee beans) from which the unwanted substance (silver skin) is separated by the separation apparatus (Column 5 Lines 44-53; the ground coffee beans passed into discharge port 3b has had the silver skins removed by the separation apparatus); 
Column 5 Lines 41-44 teaches that the ground coffee beans are fed through the ground bean discharge port 3b into the ground coffee bean canister 25. Column 5 Lines 54-59 teaches that the ground coffee bean canister dispenses ground coffee beans into the coffee extractor. 
See 112f claim interpretation above.
Extracting apparatus receives hot water from hot water tank 20 and is matched to the supply timing of ground coffee beans from the coffee mill (Column 5 Lines 1-5).
Coffee extracting apparatus are known in the art to consist of a container and a liquid/air intake as evidenced by Lassota (US 9668496 B1).
Chigira fails to teach:
a housing configured to form an exterior of the beverage producing apparatus, 
wherein the housing includes a first transmissive portion configured to make at least a part of the separation apparatus visible from an outside.
Mulle teaches a coffee making apparatus, wherein:
a housing configured to form an exterior of the beverage producing apparatus (Figures 1 and 3; housing assembly 20 forms exterior of the coffee making apparatus 10)
wherein the housing (housing assembly 20) includes a first transmissive portion (transparent viewing portion 23) configured to make at least a part of the separation apparatus visible from an outside (Paragraph 33; transparent viewing portion 23 allows the user to view into the coffee making apparatus).
Furthermore, it is well known in the art to have a transmissive portion on a waste container so that the contents of the container and especially the level of waste collected in it can be easily inspected as evidenced by DE BASTOS (EP 2732743 A1).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Chigira with Mulle and have a housing consisting of a transmissive portion which encloses the components of the beverage making apparatus. This would have been done to allow the user to view into the coffee making apparatus (Mulle Paragraph 33) while simultaneously protecting the components of the coffee maker.

Regarding claim 6, Chigira as modified teaches the beverage producing apparatus according to claim 1, further comprising:
a first grinder (bean-crushing rollers 46 and 38) configured to grind the extraction target (Figure 6 Column 4 Lines 38-47; bean-crushing rollers 46 and 38 crushes the coffee beans); 
and a second grinder (grinding teeth 44 and 45) configured to grind the extraction target (Figure 4 Column 4 Line 56 – Column 5 line 1; grinding teeth 44 and 45 are used to ground the coffee beans to the grain size), 
wherein the separation apparatus (blower 8 of Figures 6-7 and bucket 9) separates the unwanted substance from the extraction target discharged from the first grinder (Column 4 Lines 43-55; blower generates air flow which separates the skins from the coffee beans after the coffee beans have been crushed by bean crushing rollers 38 and 46), 
the second grinder grinds the extraction target (Figure 4 Column 4 Line 56 – Column 5 line 1; grinding teeth 44 and 45 are used to ground the coffee beans to the grain size) from which the unwanted substance is separated by the separation apparatus (Column 4 Lines 56-58; the coffee beans moved toward grinding teeth 44 and 45 already have had their skins removed), 
Mulle further teaches:
and in the second grinder, at least a part of the second grinder is visible via the first transmissive portion (Paragraph 33; the top cover 24 of the housing 20 has a transparent viewing portion 23 for allowing a user to view into the coffee making apparatus as well as the grinding chamber)
Same motivation as claim 1.
Furthermore, allowing a user to see into a grinding chamber so that the user can see if the coffee has been ground to the desirable texture is known in the art as evidenced by Publicover (US 20060185521 A1).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Chigira with Mulle and to have the second grinder be at least partially visible via the first transmissive portion. This would have been done so that the user can see if the coffee had been ground to the desirable texture (Publicover US 20060185521 A1 Paragraph 19).

Regarding claim 7, Chigira as modified teaches the beverage producing apparatus of claim 1.
Mulle further teaches:
the first transmissive portion (transparent view portion 23) is configured to be freely opened/closed (Paragraph 33; top cover 24 which contains transparent viewing portion is pivotally connected to selectively open and close).
Same motivation as claim 1.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chigira (US 5845561 A), in view of Mulle (US 20060016346 A1) in further view of DE BASTOS (EP 2732743 A1).
	Regarding claim 3, Chigira as modified teaches the beverage producing apparatus according to claim 1, wherein:
the separation apparatus (Figures 6-7 and bucket 9) includes a collection container (bucket 9) in which the unwanted substance is collected (Column 4 Lines 43-55; skin pieces are sent through the skin chute 5 to the bucket for the coffee grounds 9), 
Chigira as modified fails to teach:
the collection container includes a second transmissive portion configured to make the collected unwanted substance visible from the outside,
and the unwanted substance stored in the collection container is visible from - 155 -T-US-P0004 / P218-0742WOUSthe outside via the first transmissive portion and the second transmissive portion.
See 112b rejection above.
DE BASTOS teaches an apparatus for emptying a coffee machine after infusion, wherein:
a window 39 of transparent material is disposed in the wall of a removable portion 33 of the container 22 containing waste (Paragraph 54).
Furthermore, it is well known in the art that the inner components and the outer housing of a coffee maker are both made (at least partially) of transparent material as evidenced by Nahm (CN 205234284 U).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Chigira with DE BASTOS and have a window made of transparent material disposed on the container containing waste. This would be done so that the contents of the container and especially the level of waste collected by it can be easily inspected (Paragraph 54).
Since the components of Chigira are contained within a housing assembly (including the separation apparatus), the waste within the container would only be visible through the first and the second transmissive portions which would be done so that the contents of the waste container and level of waste could be visible.
	
	Regarding claim 4, Chigira as modified teaches the beverage producing apparatus according to claim 3, wherein:
the separation apparatus (Figures 6-7 and bucket 9) includes a blower unit (blower 8) configured to expel air in the collection container (Column 4 Lines 43-55; blower 8 rotates to generate air flow which moves the skins into bucket 9), 
and the blower unit (blower 8) and the collection container (bucket 9) form a centrifugal separation apparatus configured to collect the unwanted substance to a portion of the collection container (Column 4 Lines 43-55; blower 8 rotates to generate air flow which moves the skins into bucket 9).

Regarding claim 5, Chigira as modified teaches the beverage producing apparatus according to claim 3.
DE BASTOS further teaches:
the collection container (container 22) is detachable from the separation apparatus (Paragraph 23; drawer of container 22 is detachable from rest of separation apparatus).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Chigira with DE BASTOS and have the collection container be detachable from the separation apparatus. This would be done to make it easier to empty the collection container of waste.
Furthermore, the MPEP teaches that making a claimed device integral is not sufficient by itself to patentably distinguishable unless there are new or unexpected results. MPEP 2144.04VB.


Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chigira (US 5845561 A), in view of PRELY (CN 104188534 A).
Regarding claim 1, Chigira teaches a beverage producing apparatus comprising: 
a separation apparatus (Figures 6-7 and bucket 9) configured to separate an unwanted substance (silver skin 120) from an extraction target (Column 4 Lines 43-55; coffee beans 110 are crushed and then the skin pieces are removed by an air flow); 
an extracting apparatus (coffee extractor) configured to extract a beverage liquid (coffee) from the extraction target (Column 2 Line 53 – Column 3 Lines 11; coffee extractor extracts coffee from coffee beans) from which the unwanted substance (silver skin) is separated by the separation apparatus (Column 5 Lines 44-53; the ground coffee beans passed into discharge port 3b has had the silver skins removed by the separation apparatus); 
Column 5 Lines 41-44 teaches that the ground coffee beans are fed through the ground bean discharge port 3b into the ground coffee bean canister 25. Column 5 Lines 54-59 teaches that the ground coffee bean canister dispenses ground coffee beans into the coffee extractor. 
Chigira fails to teach:
a housing configured to form an exterior of the beverage producing apparatus, 
wherein the housing includes a first transmissive portion configured to make at least a part of the separation apparatus visible from an outside.
	PRELY teaches a drink making machine, comprising:
a housing (casing 8) configured to form an exterior of the beverage producing apparatus (Paragraph 134; casing encloses interior components of beverage producing apparatus), 
wherein the housing (casing 8) includes a first transmissive portion (Figure 1; transparent hemispherical dome 388) configured to make at least a part of the separation apparatus visible from an outside (Paragraph 319; transparent done allows for the user to observe the internal components of the beverage producing apparatus).
Furthermore, it is well known in the art to have a transmissive portion on a waste container so that the contents of the container and especially the level of waste collected in it can be easily inspected as evidenced by DE BASTOS (EP 2732743 A1).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Chigira with PRELY and have a housing consisting of a transmissive portion which encloses the components of the beverage making apparatus. This would have been done to allow the user observe the internal components of the beverage producing apparatus (Prely Paragraph 319) while simultaneously protecting the components of the coffee maker. 


Regarding claim 8, The beverage producing apparatus according to claim 1.
Prely further teaches:
the first transmissive portion (hemispherical dome 388) has a shape that makes an interior of the beverage producing apparatus visible at least from a front side and a lateral side of the beverage producing apparatus (Figures 1-3).
Because the hemispherical dome 388 is hemispherical, the interior of the beverage producing apparatus would be visible from multiple sides including a front and a lateral side of the beverage producing apparatus.
Same motivation as claim 1.

Regarding claim 9, Chigira as modified teaches the beverage producing apparatus according to claim 1, wherein 
the first transmissive portion (hemispherical dome 388) includes a curved surface (Figures 1-3).
Hemispherical shape is curved as can be seen in Figures 1-3.
Same motivation as claim 1.


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lassota (US 9668496 B1), in view of GUO (CN 206044374 U).
Regarding claim 2, Lassota teaches a beverage producing apparatus comprising: 
an extracting apparatus (rotatable mixing chamber 12) configured to extract a beverage liquid (flavor elements, compounds, and oils from the ground coffee) from an extraction target (Column 7 Line 64 – Column 8 Lines 21; the rotatable mixing chamber 12 is turned upside down and the ground coffee falls into the hot water and the extraction of flavor elements, compounds, and oils from the ground coffee beings);
and a housing (shared housing 21) configured to form an exterior of the beverage producing apparatus (Column 6 Lines 38-40; all components are contained within or mounted to a shared housing 21),
wherein the extracting apparatus (rotatable mixing chamber 12) includes an extraction container (rotatable mixing chamber 12) in which the extraction target (ground coffee) and a liquid (hot water) are stored (Column 7 Line 64 – Column 8 Lines 21; the rotatable mixing chamber 12 is turned upside down and the ground coffee falls into the hot water and the extraction of flavor elements, compounds, and oils from the ground coffee beings),
and a driving unit (motor 18) configured to move the extraction container when extracting the beverage liquid (Column 14 Lines 38-41; the rotatable mixing chamber is jogged by motor 18 during the extraction process),
Lassota fails to teach:
and the housing includes a first transmissive portion configured to make at least a part of the extraction container visible from an outside.
Guo teaches a coffee machine, wherein:
and the housing (upper cover 11 of coffee machine) includes a first transmissive portion (inner transparent window 14) configured to make at least a part of the extraction container visible from an outside (Paragraph 14; the inner transparent window observes the interior of the coffee brewing chamber).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Lassota with Guo and included a transparent window on the housing as to make the rotatable mixing chamber visible from the outside. This would be done so that the naked eye would be capable of observing the interior of the rotatable mixing chamber during brewing (Guo Paragraph 6).

Regarding claim 10, Lassota fails to teach the beverage producing apparatus according to claim 2, wherein 
a posture of the extraction container is changed by driving of the driving unit when extracting the beverage liquid (Column 14 Lines 26-44; the motor 18 both inverts and jogs the extraction chamber during the extraction process), 
Guo further teaches:
and the change in the posture of the extraction container is visible via the first transmissive portion (Paragraph 14; the inner transparent window observes the interior of the coffee brewing chamber).
Same motivation as Claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763